 

Exhibit 10.3

 

Form Of Administration Agreement

 

This Administration Agreement (“Agreement”) made as of January 4, 2016, and to
have an effective date on January 1, 2016, is by and between each commodity pool
entity set forth on Schedule A hereto (each such commodity pool entity and each
commodity pool entity made subject to this Agreement in accordance with Section
18 below shall hereinafter be referred to as a “Trust”) and State Street Bank
and Trust Company, a Massachusetts trust company (the “Administrator”).

 

WHEREAS, each Trust is operated as a commodity pool under the Commodity Exchange
Act, and is registered with the U.S. Securities and Exchange Commission ("SEC")
by means of a registration statement on Form S-1 or S-3, as applicable (each a
"Registration Statement") under the Securities Act of 1933, as amended ("1933
Act");

 

WHEREAS, WisdomTree Commodity Services, LLC or WisdomTree Coal Services, LLC, as
applicable, serves as the managing owner and/or sponsor, and commodity pool
operator, of each Trust (the "Managing Owner" or “Sponsor”); and

 

WHEREAS, the Managing owner on behalf of the Trust desires to retain the
Administrator to furnish certain administrative services to the Trust, and the
Administrator is willing to furnish such services, on the terms and conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

1.Appointment of Administrator

 

The Sponsor on behalf of the Trust hereby appoints the Administrator to act as
administrator to the Trust for purposes of providing certain administrative
services for the period and on the terms set forth in this Agreement. The
Administrator accepts such appointment and agrees to render the services stated
herein.

 

2.Delivery of Documents

 

The Trust will promptly deliver to the Administrator copies of each of the
following documents and all future amendments and supplements, if any:

 

a.The Trust’s Declaration of Trust and Trust Agreement, as may be amended from
time to time (collectively, the “Charter Documents”);

 

b.The Trust’s currently effective Registration Statement under the 1933 Act and
each Prospectus (including any disclosure document and statement of additional
information) relating to the Trust(s) and all amendments and supplements thereto
as in effect from time to time;

 

 

 

 

c.Certified copies of the resolutions of the Sponsor, on its behalf, authorizing
(1) the Trust to enter into this Agreement and (2) certain individuals on behalf
of the Trust to (a) give instructions to the Administrator pursuant to this
Agreement and (b) sign checks and pay expenses;

 

d.A copy of any investment management agreement between the Trust and its
Sponsor;

 

e.Copies of all of the Authorized Participant Agreements between the Trust, the
Sponsor and any authorized participants named therein, including all amendments
thereto; and

 

f.Such other certificates, documents or opinions which the Administrator may, in
its reasonable discretion, deem necessary or appropriate in the proper
performance of its duties.

 

3.Representations and Warranties of the Administrator

 

The Administrator represents and warrants to the Trust that:

 

a.It is a Massachusetts trust company, duly organized and existing under the
laws of The Commonwealth of Massachusetts;

 

b.It has the organizational power and authority to carry on its business in The
Commonwealth of Massachusetts;

 

c.All requisite organizational proceedings have been taken to authorize it to
enter into and perform this Agreement;

 

d.No legal or administrative proceedings have been instituted or threatened
which would materially impair the Administrator’s ability to perform its duties
and obligations under this Agreement;

 

e.Its entrance into this Agreement shall not cause a material breach or be in
material conflict with any other agreement or obligation of the Administrator or
any law or regulation applicable to it;

 

f.It has and will continue to have access to the necessary facilities, equipment
and personnel to perform its duties and obligations under this Agreement;

 

g.It will promptly notify the Trust in the event that the Administrator is for
any reason unable to perform any of its obligations under this Agreement;

 

h.It will promptly notify the Trust, except as may be prohibited by applicable
law, of any legal, regulatory or administrative proceedings that have been
instituted,

 

-2- 

 

 

which would materially impair the Administrator’s ability to perform its duties
and obligations under this Agreement; and

 

i.The various procedures and systems which it has implemented with regard to
safeguarding from loss or damage attributable to fire, theft or any other cause,
the Trust’s records and other data and the Administrator’s records, data
equipment facilities and other property used in the performance of its
obligations hereunder are adequate and it will make such changes therein from
time to time as it may deem reasonably necessary for the secure performance of
its obligations hereunder.

 

The Administrator further represents and warrants that it will promptly notify
the Trust if any of the above ceases to be true or if it is unable to perform
its obligations under this Agreement for any reason.

 

4.Representations and Warranties of the Trust

 

The Trust represents and warrants to the Administrator that:

 

a.It is a statutory trust, duly organized, existing and in good standing under
the laws of its state of formation;

 

b.It has the requisite power and authority under applicable laws and by its
Charter Documents to enter into and perform this Agreement;

 

c.All requisite proceedings have been taken to authorize it to enter into and
perform this Agreement;

 

d.It has made all requisite filings, or is otherwise exempt from making filings,
with the Commodity Futures Trading Commission ("CFTC") and National Futures
Association ("NFA");

 

e.The Registration Statement been filed and will be effective and remain
effective during the term of this Agreement. The Trust also warrants to the
Administrator that as of the effective date of this Agreement, all necessary
filings under the securities laws of the states in which the Trust offers or
sells its shares have been made;

 

f.No legal or administrative proceedings have been instituted or threatened
which would impair the Trust’s ability to perform its duties and obligations
under this Agreement;

 

g.Its entrance into this Agreement will not cause a material breach or be in
material conflict with any other agreement or obligation of the Trust or any law
or regulation applicable to it;

 

-3- 

 

 

h.As of the close of business on the date of this Agreement, the Trust is
authorized to issue unlimited shares of beneficial interest, subject to its
effective Registration Statement;

 

i.It has all necessary right, title, intellectual property, licenses, consents
and content as may be necessary for the Trust to operate as presently
contemplated.

 

The Trust further represents and warrants that it will promptly notify the
Administrator if any of the above ceases to be true or if it is unable to
perform its obligations under this Agreement for any reason.

 

5.Administration Services

 

The Administrator shall provide the services as listed on Schedule B, subject to
the authorization and direction of the Sponsor and, in each case where
appropriate, the review and comment by the Trust’s independent accountants and
legal counsel and in accordance with procedures which may be established from
time to time between the Trust and the Administrator.

 

The Administrator shall perform such other services for the Trust that are
mutually agreed to by the parties from time to time, for which the Trust will
pay such fees as may be mutually agreed upon, including the Administrator’s
reasonable out-of-pocket expenses. The provision of such services shall be
subject to the terms and conditions of this Agreement.

 

The Administrator shall provide the office facilities and the personnel
determined by it to perform the services contemplated herein.

 

In performing the services hereunder, the Administrator shall comply with the
applicable provisions of the Trust’s current Prospectus(es), and effective
amendments thereto. The Trust shall promptly provide the Administrator with
copies of such material as soon as available and, upon request, copies of any
applicable resolutions by the Sponsor on behalf of the Trust which relate to the
Trust’s shares.

 

6.Fees; Expenses; Expense Reimbursement

 

The Administrator shall receive from the Trust such compensation for the
Administrator’s services provided pursuant to this Agreement as may be agreed to
from time to time in a written Fee Schedule approved by the parties. The fees
are accrued daily and billed monthly and shall be due and payable upon receipt
of the invoice. Upon the termination of this Agreement before the end of any
month, the fee for the part of the month before such termination shall be
prorated according to the proportion which such part bears to the full monthly
period and shall be payable upon the date of termination of this Agreement. In
addition, the Trust agrees to reimburse the Administrator for its reasonable
out-of-pocket costs set out in the fee schedule. All rights of compensation and
expense reimbursement under this Agreement for services performed as of the
termination date shall survive the termination of this Agreement.

 

-4- 

 

 

The Trust agrees promptly to reimburse the Administrator for any equipment and
supplies specially ordered by or for the Trust through the Administrator and for
any other expenses not contemplated by this Agreement that the Administrator may
incur on the Trust’s behalf at the Trust’s or Sponsor’s request or with the
Trust’s or Sponsor’s consent.

 

Each of the Trust and the Administrator will bear its own expenses. In
particular, the Trust, will bear all Trust expenses that are incurred by the
Trust, or by the Administrator on the Trust’s behalf (e.g., typesetting,
XBRL-tagging, page changes and all other print vendor and EDGAR charges), in its
operation unless otherwise assumed by the Administrator, including as part of
the services or as otherwise mutually agreed in writing by the Trust and the
Administrator.

 

From time to time, the Administrator is authorized to and may employ, associate
or contract with such person or persons as the Administrator may deem desirable
to assist it in performing its duties under this Agreement; provided, however,
that the compensation of such person or persons shall be paid by the
Administrator and that the Administrator shall be as fully responsible to the
Trust for the acts and omissions of any such person or persons as it is for its
own acts and omissions. As mutually agreed by the Trust and the Administrator,
but in any event at least annually, the Administrator shall discuss with the
Trust any assistance the Administrator has deemed desirable in performing its
duties under this Agreement.

 

7.Proper Instructions and Advice

 

a.         The Trust or any other person duly authorized by the Trust shall
communicate to the Administrator by means of Proper Instructions (as defined in
Section 7.a. below). Proper Instructions shall mean (i) a writing signed or
initialed by one or more persons as an officer or trustee of the Trust
(references to officers and/or trustees of the Trust as used herein shall be
deemed to include officers and/or trustees/directors of the Sponsor), or the
delegate thereof, shall have from time to time authorized or (ii) communication
effected directly between the Trust or its third-party agents and the
Administrator by electro-mechanical or electronic devices, provided that the
Trust and the Administrator agree to security procedures. The Administrator may
rely upon any Proper Instruction reasonably believed by it to be genuine and to
have been properly issued by or on behalf of the Trust. Oral instructions shall
be considered Proper Instructions if the Administrator reasonably believes them
to have been given by a person authorized to give such instructions; provided,
however, that the Trust shall cause all authorized oral instructions to be
confirmed in accordance with clauses (i) or (ii) above, as appropriate.

 

b.         At any time, the Administrator may apply to any officer of the Trust
or his or her designee for instructions and may consult with the independent
accountants for the Trust, with respect to any matter arising in connection with
the services to be performed by the Administrator under this Agreement. Where
circumstances arise that the Administrator believes advice from counsel may be
necessary, the Administrator will notify the Trust. The Administrator shall be
entitled to rely on and may act upon advice of counsel (who may be counsel for
the Trust) on all matters, and shall be without liability for any action
reasonably taken or omitted pursuant to such advice provided, however, with
respect to the performance of any action or omission of any action upon such
advice, the Administrator shall be acting within the standard of care set forth
in Section 8. The Administrator shall promptly notify the Trust of the receipt
of such advice. The

 

-5- 

 

 

Administrator shall not be held to have notice of any change of authority of any
person until receipt of written notice thereof from the Trust. Nothing in this
section shall be construed as imposing upon the Administrator any obligation to
seek instructions or advice.

 

8.Limitation of Liability and Indemnification

 

The Administrator shall be responsible for the performance only of such duties
as are set forth in this Agreement and, except as otherwise provided under
Section 6, shall have no responsibility for the actions or activities of any
other party, including other service providers. The Administrator shall at all
times act in good faith and without negligence and agrees to exercise the care
and expertise of a leading provider of fund administration and fund accounting
services in carrying out the provisions of this Agreement and use all reasonable
efforts in performing the services under this Agreement. The Administrator shall
be kept indemnified by and shall be without liability to the Trust for any
action taken or omitted by it in good faith without negligence, bad faith or
willful misconduct in connection with the provision of services hereunder,
provided that the Administrator shall not be indemnified against any liability
(or any expenses incident to such liability) arising out of the Administrator’s
own bad faith, negligence, willful misconduct or disregard of its duties and
obligations under this Agreement. The Administrator shall have no liability in
respect of any loss, damage or expense suffered by the Trust insofar as such
loss, damage or expense arises directly from the performance of the
Administrator’s duties hereunder in reliance upon records that were maintained
for the Trust by entities other than the Administrator prior to the
Administrator’s appointment as administrator for the Trust (“Prior Records”)
except as may arise from Administrator’s own negligence, bad faith or willful
misconduct or the negligence, bad faith or willful misconduct of an agent of the
Administrator provided that the Administrator shall notify the Trust as soon as
practicable after becoming aware in the course of performing its duties
hereunder of an error or incomplete information in such Prior Records. For the
avoidance of doubt, the Administrator shall have no responsibility to review,
confirm or otherwise verify the accuracy or completeness of any Prior Records.
The Administrator shall have no liability for any error of judgment or mistake
of law or for any loss or damage resulting from the performance or
nonperformance of its duties hereunder except to the extent arising directly
from the failure to exercise the standard of care set out in this Section 8 or
the bad faith, negligence or willful misconduct of the Administrator, its
agents, officers or employees.

 

Except as may arise from the Administrator’s failure to exercise its standard of
care, the Administrator shall not be responsible or liable for any failure or
delay in performance of its obligations under this Agreement arising out of or
caused, directly or indirectly, by circumstances beyond its control, including
without limitation, work stoppage, power or other mechanical failure, computer
virus, natural disaster, governmental action or communication disruption.

 

The Administrator shall, at no additional expense to the Trust, take reasonable
steps to minimize service interruptions in the event of equipment failure, work
stoppage, governmental action, communication disruption or other impossibility
of performance beyond the Administrator’s control. The Administrator shall enter
into and shall maintain in effect at all times during the term of this Agreement
with appropriate parties one or more agreements making reasonable provision, at
a level the Administrator believes consistent with other similarly situated
providers of fund administration services, for (i) periodic back-up of the
computer files

 

-6- 

 

 

and data with respect to the Trust and (ii) emergency use of electronic data
processing equipment to provide services under this Agreement. Upon reasonable
request, the Administrator shall discuss with the Trust any business
continuity/disaster recovery plan of the Administrator and/or provide a
high-level presentation summarizing such plan.

 

Notwithstanding anything contained herein to the contrary, neither party shall
be liable for any indirect, special or consequential damages; provided that the
foregoing limitation shall not apply with respect to damages or claims arising
out of or relating to that party’s fraud or willful misconduct.

 

In any event, except as otherwise agreed to in writing by the parties hereto,
the Administrator’s cumulative liability for each calendar year (a “Liability
Period”) with respect to the Trust under this Agreement regardless of the form
of action or legal theory shall be limited to its total annual compensation
earned and fees payable hereunder during the preceding Compensation Period, as
defined herein, for any liability or loss suffered by the Trust including, but
not limited to, any liability relating to qualification of the Trust as a
regulated investment company or any liability relating to the Trust’s compliance
with any federal or state tax or securities statute, regulation or ruling during
such Liability Period. “Compensation Period” shall mean the calendar year ending
immediately prior to each Liability Period in which the event(s) giving rise to
the Administrator’s liability for that period have occurred. For any partial
first year, the annual cumulative liability hereunder shall be the
Administrator’s total compensation earned and fees payable hereunder during such
partial first year on an annualized basis.

 

The limitation of liability and indemnification contained herein shall survive
the termination of this Agreement.

 

9.Confidentiality

 

The parties hereto agree that each shall treat confidentially all information
provided by each party to the other party regarding its business and operations,
including information related to the development of new Trusts or new series.
The Administrator shall treat confidentially all information obtained in the
ordinary course of performing its duties hereunder about the Trust’s prior,
present or potential shareholders or relative to the advisor or distributor and
their prior, present or potential customers (including all “personal
information” described in Section 17 of this Agreement). All confidential
information provided by a party hereto shall be used by any other party hereto
solely for the purpose of rendering or receiving services pursuant to this
Agreement and, except as may be required in carrying out this Agreement, shall
not be disclosed to any third party. The foregoing shall not be applicable to
any information (i) that is publicly available when provided or thereafter
becomes publicly available, other than through a breach of this Agreement, (ii)
that is independently derived by either party hereto without the use of any
information provided by the other party hereto in connection with this
Agreement, (iii) that is disclosed, upon prior notice to the party whose
information is being disclosed (to the extent such notice is permissible), in
the manner and to the extent required in any legal or regulatory proceeding,
investigation, audit, examination, subpoena, civil investigative demand or other
similar process, or by operation of law or regulation, or (iv) where the party
seeking to disclose has received the prior written consent of the party
providing the information, which consent shall

 

-7- 

 

 

not be unreasonably withheld. Notwithstanding the foregoing, each party
acknowledges that the other party may provide access to and use of confidential
information relating to the other party to the disclosing party’s employees,
contractors, agents, professional advisors, auditors or persons performing
similar functions, as necessary solely for the purpose of rendering services
under this Agreement, provided that each person or entity shall be subject to
confidentiality obligations substantially similar to those set forth herein.
Further, each party agrees and represents that in no case would information it
receives under this Agreement be used against the other party in a manner that
is adverse to the other party’s interests (including the other party’s interests
in competitive businesses). Nothing herein shall prohibit or restrict the right
of each party (or its affiliates) to develop, use or market products or services
similar to or competitive with those of the other party (or its affiliates)
provided that any such development, use or marketing does not violate the
confidentiality obligations set forth herein. Additionally, each party
acknowledges that the other party (or its affiliates) may already possess or
have developed products or services similar to or competitive with those of the
other party.

 

The Administrator will employ reasonable safeguards designed to protect the
Trust’s confidential information, which may include but are not limited to the
use of encryption technologies, passwords and any other safeguards the
Administrator may choose to employ. If either party becomes aware of a breach of
this confidentiality provision, it will notify promptly the other party of such
breach and provide such details as it deems appropriate and in accordance with
the standard of care hereunder regarding the extent of the breach of
confidentiality.

 

To the extent reasonably possible, shareholder information made available to
third parties by the Administrator will be provided on a non-disclosed basis
(that is, without information disclosing the identity of the shareholder). The
Administrator affirms that it has, and will continue to have throughout the term
of this Agreement, procedures in place that are reasonably designed to protect
the privacy of non-public personal consumer/customer financial information to
the extent required by applicable laws, rules and regulations.

 

The undertakings and obligations contained in this Section shall survive the
termination or expiration of this Agreement.

 

10.Compliance with Governmental Rules and Regulations; Records

 

The Administrator agrees to perform its duties hereunder in accordance with
applicable law; however, the Administrator assumes no responsibility for
ensuring that the Trust complies with all securities, tax, commodities and other
laws, rules and regulations applicable to the Trust.

 

The Administrator agrees that all records which it maintains for the Trust shall
at all times remain the property of the Trust, shall be readily accessible
during normal business hours, and shall be promptly surrendered upon the
termination of the Agreement or otherwise on written request except as otherwise
provided in Section 12. Records may be surrendered in either written or
machine-readable form, at the option of the Administrator. Upon the reasonable
request of the Trust, copies of any such books and records shall be provided by
the Administrator.

 

-8- 

 

 

11.Services Not Exclusive

 

The services of the Administrator are not to be deemed exclusive, and the
Administrator shall be free to render similar services to others. The
Administrator shall be deemed to be an independent contractor and shall, unless
otherwise expressly provided herein or authorized by the Trust from time to
time, have no authority to act or represent the Trust in any way or otherwise be
deemed an agent of the Trust.

 

12.Effective Period and Termination

 

This Agreement shall remain in full force and effect for an initial term ending
March 31, 2019 (the “Initial Term”). After the expiration of the Initial Term,
this Agreement shall automatically renew for successive one-year terms (each, a
“Renewal Term”) unless a written notice of non-renewal is delivered by the
non-renewing party no later than ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term, as the case may be. During the Initial Term
and thereafter, either party may terminate this Agreement: (i) in the event of
the other party’s material breach of a material provision of this Agreement that
the other party has either (a) failed to cure or (b) failed to establish a
remedial plan to cure that is reasonably acceptable, within 60 days’ written
notice of such breach, (ii) in the event of the appointment of a conservator or
receiver for the other party or upon the happening of a like event to the other
party at the direction of an appropriate agency or court of competent
jurisdiction, or (iii) based upon the Trust’s determination that there is a
reasonable basis to conclude that the Administrator is insolvent or that the
financial condition of the Administrator is deteriorating in any material
respect.

 

Upon termination of this Agreement pursuant to this Section with respect to the
Trust, the Trust shall pay the Administrator its compensation due and shall
reimburse the Administrator for its costs, expenses and disbursements except, if
termination is based on termination for a material breach of this Agreement
coupled with the Administrator’s failure to meet its standard of care under this
Agreement, less any losses or damages caused by such event.

 

Termination of this Agreement with respect to any one particular Trust shall in
no way affect the rights and duties under this Agreement with respect any other
Trust.

 

As soon as reasonably practicable following the termination or expiration of
this Agreement, the Administrator agrees to transfer such records and related
supporting documentation as are held by it under this Agreement to any
replacement provider of the services or to such other person as the Trust may
direct. If directed by the Trust, the Administrator will provide the services
hereunder until a replacement administrator is in place, for a reasonable period
of time up to nine (9) months, subject to the terms of this Agreement, including
compensation. The Administrator will also provide reasonable assistance to its
successor, for such transfer, subject to the payment of such reasonable expenses
and charges as the Administrator customarily charges for such assistance.

 

-9- 

 

 

13.Notices

 

All notices, requests, claims, demands and other communications required or
permitted to be given under this agreement shall be in writing and shall be
delivered by hand or sent by an internationally recognized overnight courier
service with signature required for delivery, by facsimile where a confirmation
of receipt is obtained, provided, however, that if sent by facsimile the written
communication must also be sent by next business day delivery via an
internationally recognized overnight courier service with signature required for
delivery, or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties hereto at the following addresses:

 

If to the Trust:

WisdomTree Commodity Pools

245 Park Ave, 35th Floor

New York, NY 10167

Attn: Legal Department

Facsimile: 917-267-3851

 

If to the Administrator:

State Street Bank and Trust Company

P.O. Box 5049

Boston, MA 02206-5049

Attn: US Investor Services Legal Team, Senior Managing Counsel

Facsimile: 617-662-2702

 

All such communications so addressed shall be deemed given (i) when delivered,
if delivered personally to the intended recipient, or if sent by an
internationally recognized courier service with signature required for delivery,
or if sent by facsimile and a confirmation of receipt is obtained, and
the written communication has also be sent for next business day delivery via a
internationally recognized courier service with signature required for delivery
(ii) three business days after being mailed if sent by certified or registered
mail, postage prepaid, return receipt requested, or upon delivery if actual
delivery occurs earlier.

 

14.Amendment

 

This Agreement may be amended by a written agreement executed by both parties.

 

15.Assignment

 

This Agreement may not be assigned by (a) the Trust without the written consent
of the Administrator or (b) by the Administrator without the written consent of
the Trust, except that the Administrator may assign this Agreement to a
successor of all or a substantial portion of its business, or to a party
controlling, controlled by or under common control with the Administrator.

 

-10- 

 

 

16.Successors

 

This Agreement shall be binding on and shall inure to the benefit of the Trust
and the Administrator and their respective successors and permitted assigns.

 

17.Data Protection

 

The Administrator shall implement and maintain a comprehensive written
information security program that contains appropriate security measures to
safeguard the personal information of the Trust’s shareholders, employees,
directors and/or officers that the Administrator receives, stores, maintains,
processes or otherwise accesses in connection with the provision of services
hereunder. For these purposes, “personal information” shall mean (i) an
individual’s name (first initial and last name or first name and last name),
address or telephone number plus (a) social security number, (b) driver’s
license number, (c) state identification card number, (d) debit or credit card
number, (e) financial account number or (f) personal identification number or
password that would permit access to a person’s account or (ii) any combination
of the foregoing that would allow a person to log onto or access an individual’s
account. Notwithstanding the foregoing “personal information” shall not include
information that is lawfully obtained from publicly available information, or
from federal, state or local government records lawfully made available to the
general public.

 

18.Additional Trusts

 

In the event that any trust in addition to those listed on Schedule A hereto
desires to have the Administrator render services as administrator under the
terms hereof, it shall so notify the Administrator in writing, and if the
Administrator agrees in writing to provide such services, which shall not be
unreasonably withheld, trust shall become a Trust hereunder and be bound by all
terms and conditions and provisions hereof.

 

19.Entire Agreement

 

This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof and supersedes all previous
representations, warranties or commitments regarding the services to be
performed hereunder whether oral or in writing.

 

20.Waiver

 

The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver nor shall it deprive
such party of the right thereafter to insist upon strict adherence to that term
or any term of this Agreement. Any waiver must be in writing signed by the
waiving party.

 

-11- 

 

 

21.Severability

 

If any provision of this Agreement is invalid or unenforceable, the balance of
the Agreement shall remain in effect, and if any provision is inapplicable to
any person or circumstance it shall nevertheless remain applicable to all other
persons and circumstances.

 

Each party agrees to perform such further acts and execute such further
documents as are necessary to effectuate the purposes hereof.

 

22.Governing Law

 

This Agreement shall be construed and the provisions thereof interpreted under
and in accordance with the laws of the state of New York.

 

23.Reproduction of Documents

 

This Agreement and all schedules, exhibits, attachments and amendments hereto
may be reproduced by any photographic, xerographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The parties hereto
all/each agree that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence and whether or not such reproduction was made by a
party in the regular course of business, and that any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.

 

24.Counterparts

 

This Agreement may be executed by the parties hereto on any number of
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

25.Limitation of Liability of the Trustees and Shareholders

 

This Agreement is executed by the Sponsor on behalf of the Trust and the
obligations hereunder are not binding upon any of the directors/trustees,
officers or shareholders of the Trust (or its Sponsor) individually.
Notwithstanding any other provision in this Agreement to the contrary, each and
every obligation, liability or undertaking of the Trust under this Agreement
shall constitute solely an obligation, liability or undertaking of, and be
binding upon, the Trust and shall be payable solely from the available assets of
such Trust and shall not be binding upon or affect any assets of any other Trust
(or its Sponsor).

 

26.SSAE 16 Reports

 

The Administrator will furnish to the Trust, on a semi-annual basis, a report in
accordance with Statements on Standards for Attestation Engagements No. 16 (the
“SSAE Report”) as well as such other reports and information relating to the
Administrator’s policies

 

-12- 

 

 

and procedures and its compliance with such policies and procedures and with the
laws applicable to its business and its services, as the parties may mutually
agree upon.

 

27.Cooperation with Accountants

 

The Administrator shall cooperate with the Trust’s independent public
accountants and shall take all reasonable actions in the performance of its
obligations under this Agreement to provide such information, as may be
reasonably requested by the Trust from time to time, to such accountants for the
expression of their opinion.

 

28.Insurance

 

The Administrator shall at all times during the term of this Agreement maintain,
at its cost, insurance coverage regarding its business in such amount and scope
as it deems adequate in connection with the services provided by the
Administrator under this Agreement.  Upon the Trust’s reasonable request, which
in no event shall be more than once annually, the Administrator shall furnish to
the Trust a summary of the Administrator’s applicable insurance coverage.

 

[Remainder of page intentionally left blank.]

 

-13- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers designated below as of the date first written above.

 

Each Commodity pool entity

Identified on Schedule A Hereto

 

by its managing owner and/or Sponsor

 

By:     Name: Gregory Barton   Title: President  

 

STATE STREET BANK AND TRUST COMPANY

 

By:     Name: Gunjan Kedia   Title: Executive Vice President  

 



Administration Agreement

 

 

 

 

ADMINISTRATION AGREEMENT

 

SCHEDULE A

Listing of Trust(s)

 

WisdomTree Continuous Commodity Index Fund (f/k/a GreenHaven Continuous
Commodity Index Fund) and its master fund

 

WisdomTree Coal Fund (f/k/a GreenHaven Coal Fund)

 

-2- 

 

 

ADMINISTRATION AGREEMENT

 

Schedule B

 

LIST OF SERVICES

 

I.Fund Administration Treasury Services as described in Schedule B1 attached
hereto;

 

II.[Reserved]; and

 

III.Fund Administration Legal Services as described in Schedule B3 attached
hereto.

 

 

 

 

Schedule B1

 

Fund Administration Treasury Services

 

a.Prepare for the review by designated officer(s) of the Sponsor on behalf of
each Trust, financial information regarding each Trust that will be included in
each Trust's quarterly and annual reports on Form 10-Q and 10-K, respectively,
such reports to be prepared and filed by the Sponsor or designee;

 

b.Coordinate the audit of each Trust's annual financial statements by each
Trust's independent accountants to be included in each Trust's Form 10-K,
including the preparation of supporting audit work papers and other schedules;

 

c.Prepare for the review by designated officer(s) of the Sponsor on behalf of
each Trust, monthly Account Statements required pursuant to Rule 4.22(a) of the
Commodity Exchange Act;

 

d.Prepare such other reports, forms or filings as may be mutually agreed upon;

 

e.Prepare for the review by designated officer(s) of the Sponsor on behalf of
each Trust, annual expense budgets, perform accrual analyses and recommend
changes to expense accruals on a periodic basis, arrange for payment of each
Trust's expenses, review calculations of fees paid to each Trust's Sponsor,
custodian, accounting agent, distributor and transfer agent, and obtain
authorization of accrual changes and expense payments;

 

f.Provide periodic testing of each Trust with respect to compliance with
limitations for each Trust contained in the Registration Statement, as may be
mutually agreed upon;

 

g.Prepare and furnish total return performance information for each Trust,
calculated in accordance with applicable U.S. securities and commodities laws
and regulations, as may be reasonably requested by designated officer(s) of the
Sponsor on behalf of such Trust;

 

h.Provide sub-certificates in connection with the certification requirements of
the Sarbanes-Oxley Act of 2002 with respect to the services provided by the
Administrator; and

 

B1-1 

 

 

SCHEDULE B3

 

Fund Administration Legal Services

 

Subject to the authorization and direction of the Sponsor or Sponsor, and, in
each case where appropriate, the review and comment by such Sponsor’s or
Sponsor’s independent accountants and legal counsel and in accordance with
procedures which may be established from time to time between such Sponsor or
Sponsor:

 

a.State Street will assist in an administrative capacity only with the
preparation, coordination, proofreading and filing of any amendments and/or
updates to the Registration Statements (including S-1, S-3, 424(b)(3) and Free
Writing Prospectus (FWP) filings) and proxy statements. This includes
distributing drafts, incorporating data and comments received by outside parties
and proofreading the same, as well as assistance with the filing of such
documents and coordinating the EDGAR conversion with outside printers. In acting
solely in an administrative capacity, State Street will not make determinations
with respect to the suitability of any documents for which it will provide
assistance, including with respect to legal and regulatory requirements
governing any such filings, or otherwise act in a discretionary capacity.

 

B3-1 

